          Case 1:15-cv-05871-KPF Document 159 Filed 12/05/19 Page 1 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
                                                                            ANSWER TO FIFTH
KELLY PRICE,                                                                AMENDED COMPLAINT ON
                                                                            BEHALF OF DEFENDANTS
                                                        Plaintiff,          CITY OF NEW YORK,
                              -against-                                     DETECTIVE LINDA
                                                                            SIMMONS, OFFICER JOHN
                                                                            STAINES, OFFICER
THE CITY OF NEW YORK, et al.,                                               ISELAINE GUICHARDO-
                                                                            HERMENEGILDO CRUZ,
                                                                            AND LEIUTENANT
                                                         Defendants.        NICHOLAS CORRADO 1

                                                                            15-CV-5871 (KPF)

                                                                            Jury Trial Demanded
----------------------------------------------------------------------- x


                 Defendants City of New York, Detective Linda Simmons, Officer John Staines,

Officer Iselaine Guichardo–Hermenegildo Cruz, and Lieutenant Nicholas Corrado by their

attorney, James E. Johnson, Corporation Counsel of the City of New York, for their Answer to

the Fifth Amended Complaint, respectfully allege, upon information and belief, as follows:

                 1. Deny the allegations in paragraph “1” of the Amended Complaint, except

admit that plaintiff purports to proceed as stated therein.

                 2. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “2” of the Amended Complaint.

                 3. Deny the allegations in paragraph “3” of the Amended Complaint, except

admit that the City of New York is a municipal corporation organized under the laws of the State

of New York.



1
  Rose Pierre-Louis, Selvena Brooks, Inspector Olufunmilo F. Obe, Lieutenant Raymond DeJesus, Officer Emmet
and Sergeant Shevtiz have been terminated from the litigation.
        Case 1:15-cv-05871-KPF Document 159 Filed 12/05/19 Page 2 of 24



              4. Deny the allegations in paragraph “4” of the Amended Complaint and

respectfully refer the Court to the New York City Charter and the Administrative Code for a

recitation of the relationship between defendant City and the New York City Police Department.

              5. Deny the allegations in paragraph “5” of the Amended Complaint and

respectfully refer the Court to the New York City Charter and the Administrative Code for a

recitation of the relationship between defendant City and the Mayor’s Office to Combat

Domestic Violence.

              6. Paragraph “6” of the Amended Complaint does not contain averments of fact

to which a response is required since the claims against Selvena Brooks were dismissed by the

Court on or about June 25, 2018.

              7.   Paragraph “7” of the Amended Complaint does not contain a averments of

fact to which a response is required since the claims against Rose Pierre-Louis were dismissed

by the Court on or about June 25, 2018.

              8.   Paragraph “8” of the Amended Complaint does not contain averments of fact

to which a response is required since the claims against NYPD Inspector Olufunmilo F. Obe

were dismissed by the Court on or about June 25, 2018.

              9. Deny the allegations in paragraph “9” of the Amended Complaint, except

admit that Detective Simmons was employed by the NYPD in October 2010 and that her

command was the 28th Precinct Detective Squad.

              10. Deny the allegations in paragraph “10” of the Amended Complaint, except

admit that Officer John Staines was employed by the NYPD on July 2, 2015 and his command

was the Midtown North Precinct.




                                               2
        Case 1:15-cv-05871-KPF Document 159 Filed 12/05/19 Page 3 of 24



              11. Deny the allegations in paragraph “11” of the Amended Complaint, except

admit that Officer Iselaine Guichardo-Hermenegildo Cruz was employed by the NYPD on July

2, 2015 and her command was the Midtown North Precinct.

              12. Deny the allegations in paragraph “12” of the Amended Complaint, except

admit that Lt. Nicholas Corrado was employed by the NYPD on July 2, 2015 and his command

was the Midtown North Precinct.

              13. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “13” of the Amended Complaint.

              14. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “14” of the Amended Complaint.

              15. Paragraph “15” of the Amended Complaint contains legal conclusions to

which no response is required.

              16. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “16” of the Amended Complaint.

              17. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “17” of the Amended Complaint.

              18. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “18” of the Amended Complaint.

              19. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “19” of the Amended Complaint.

              20. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “20” of the Amended Complaint.




                                              3
        Case 1:15-cv-05871-KPF Document 159 Filed 12/05/19 Page 4 of 24



               21. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “21” of the Amended Complaint.

               22. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “22” of the Amended Complaint.

               23. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “23” of the Amended Complaint.

               24. Deny knowledge or information to form a belief as to the truth of the

allegations pertaining to the “Arrest Alerts List” contained in paragraph “24” of the Amended

Complaint and further deny the remaining allegations.

               25. Deny the allegations in paragraph “25” of the Amended Complaint.

               26. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “26” of the Amended Complaint.

               27. Deny the allegations in paragraph “27” of the Amended Complaint, except

admit that plaintiff was present at the 28th Precinct on October 13, 2010.

               28. Deny the allegations in paragraph “28” of the Amended Complaint.

               29. Deny the allegations in paragraph “29” of the Amended Complaint.

               30. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “30” of the Amended Complaint.

               31. Deny the allegations in paragraph “31” of the Amended Complaint, except

admit that plaintiff was present at the 28th Precinct on October 13, 2010.

               32. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “32” of the Amended Complaint.




                                                 4
        Case 1:15-cv-05871-KPF Document 159 Filed 12/05/19 Page 5 of 24



              33. Deny the allegations in paragraph “33” of the Amended Complaint, except

admit that Detective Simmons met with plaintiff on October 13, 2010.

              34. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “34” of the Amended Complaint.

              35. Deny the allegations in paragraph “35” of the Amended Complaint.

              36. Deny the allegations in paragraph “36” of the Amended Complaint.

              37. Deny the allegations in paragraph “37” of the Amended Complaint.

              38. Deny the allegations in paragraph “38” of the Amended Complaint.

              39. Deny the allegations in paragraph “39” of the Amended Complaint.

              40. Deny the allegations in paragraph “40” of the Amended Complaint.

              41. Deny the allegations in paragraph “41” of the Amended Complaint.

              42. Deny the allegations in paragraph “42” of the Amended Complaint.

              43. Deny the allegations in paragraph “43” of the Amended Complaint.

              44. Deny the allegations in paragraph “44” of the Amended Complaint.

              45. Deny the allegations in paragraph “45” of the Amended Complaint, except

admit that plaintiff was given a Desk Appearance Ticket.

              46. Deny the allegations in paragraph “46” of the Amended Complaint.

              47. Deny the allegations in paragraph “47” of the Amended Complaint.

              48. Deny the allegations in paragraph “48” of the Amended Complaint.

              49. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “49” of the Amended Complaint.

              50. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “50” of the Amended Complaint.



                                               5
        Case 1:15-cv-05871-KPF Document 159 Filed 12/05/19 Page 6 of 24



               51. Deny allegations in paragraph “51” of the Amended Complaint.

               52. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “52” of the Amended Complaint.

               53. Deny the allegations in paragraph “53” of the Amended Complaint.

               54. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “54” of the Amended Complaint, except admit, upon information

and belief, that plaintiff was arrested on or about May 6, 2011.

               55. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “55” of the Amended Complaint.

               56. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “56” of the Amended Complaint.

               57. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “57” of the Amended Complaint.

               58. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “58” of the Amended Complaint.

               59. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “59” of the Amended Complaint.

               60. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “60” of the Amended Complaint.

               61. Deny the allegations in paragraph “61” of the Amended Complaint.

               62. Deny the allegations in paragraph “62” of the Amended Complaint.

               63. Deny the allegations in paragraph “63” of the Amended Complaint, except

admit that plaintiff was present at the Midtown North Precinct on July 2, 2015.



                                                 6
         Case 1:15-cv-05871-KPF Document 159 Filed 12/05/19 Page 7 of 24



               64. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “64” of the Amended Complaint, except admit that Lt. Corrado was

the Patrol Supervisor that day and further admit that his name was provided to plaintiff pursuant

to a Valentin order.

               65. Deny the allegations in paragraph “65,” except admit that no complaint was

taken.

               66. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “66” of the Amended Complaint.

               67. Deny the allegations in paragraph “67” of the Amended Complaint.

               68. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “68” of the Amended Complaint.

               69. Deny the allegations in paragraph “69” of the Amended Complaint, except

admits that Officer Guichardo-Hermenegildo Cruz was instructed to come to the precinct and

that she was present in the waiting area at the precinct.

               70. Deny the allegations in paragraph “70” of the Amended Complaint.

               71. Deny the allegations in paragraph “71” of the Amended Complaint, except

admit that Lt. Corrado informed plaintiff that she would be going to a hospital.

               72. Deny the allegations in paragraph “72” of the Amended Complaint, except

admit that plaintiff was placed in handcuffs.

               73. Deny the allegations in paragraph “73” of the Amended Complaint, except

admit that Officer Guichardo-Hermenegildo Cruz waited with plaintiff.




                                                  7
        Case 1:15-cv-05871-KPF Document 159 Filed 12/05/19 Page 8 of 24



               74. Deny the allegations in paragraph “74” of the Amended Complaint, except

admit that plaintiff was placed in the ambulance and Officer Guichardo-Hermenegildo Cruz rode

in the ambulance with plaintiff.

               75. Deny the allegations in paragraph “75” of the Amended Complaint, except

admits that Officer Guichardo-Hermenegildo Cruz rode in the ambulance with plaintiff.

               76. Deny the allegations in paragraph “76” of the Amended Complaint, except

admit that Officer Staines was present at Bellevue Hospital.

               77. Deny the allegations in paragraph “77” of the Amended Complaint, except

admit that Officer Guichardo-Hermenegildo Cruz and Officer Staines were present at Bellevue

Hospital.

               78. Deny the allegations in paragraph “78” of the Amended Complaint.

               79. Deny the allegations in paragraph “79” of the Amended Complaint, except

admit that plaintiff’s handcuffs were removed at the hospital.

               80. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “80” of the Amended Complaint.

               81. Deny the allegations in paragraph “81” of the Amended Complaint.

               82. Deny the allegations in paragraph “82” of the Amended Complaint,

               83. Deny the allegations in paragraph “83” of the Amended Complaint,

               84. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “84” of the Amended Complaint.

               85. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “85” of the Amended Complaint.




                                                8
        Case 1:15-cv-05871-KPF Document 159 Filed 12/05/19 Page 9 of 24



              86. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “86” of the Amended Complaint, and its subsections “a” through

“d.”

              87. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “87” of the Amended Complaint.

              88. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “88” of the Amended Complaint, and its subsections “a” through

“d.”

              89. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “89” of the Amended Complaint.

              90. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “90” of the Amended Complaint.

              91. Paragraph “91” of the Amended Complaint does not contain an averment of

fact to which a response is required since any claims pertaining to the “City’s Use of Twitter”

were dismissed by the Court on or about June 25, 2018.

              92. Paragraph “92” of the Amended Complaint does not contain an averment of

fact to which a response is required since any claims pertaining to the “City’s Use of Twitter”

were dismissed by the Court on or about June 25, 2018.

              93. Paragraph “93” of the Amended Complaint does not contain an averment of

fact to which a response is required since any claims pertaining to the “City’s Use of Twitter”

were dismissed by the Court on or about June 25, 2018.




                                               9
       Case 1:15-cv-05871-KPF Document 159 Filed 12/05/19 Page 10 of 24



              94. Paragraph “94” of the Amended Complaint does not contain an averment of

fact to which a response is required since any claims pertaining to the “City’s Use of Twitter”

were dismissed by the Court on or about June 25, 2018.

              95. Paragraph “95” of the Amended Complaint does not contain an averment of

fact to which a response is required since the claims against Inspector Obe were dismissed by the

Court on or about June 25, 2018.

              96. Paragraph “96” of the Amended Complaint does not contain an averment of

fact to which a response is required since the claims against Inspector Obe were dismissed by the

Court on or about June 25, 2018.

              97. Paragraph “97” of the Amended Complaint does not contain an averment of

fact to which a response is required since the claims against Inspector Obe were dismissed by the

Court on or about June 25, 2018.

              98. Paragraph “98” of the Amended Complaint does not contain an averment of

fact to which a response is required since the claims against Inspector Obe were dismissed by the

Court on or about June 25, 2018.

              99. Deny knowledge or information sufficient to form a belief as to the truth of

the allegations in paragraph “99” of the Amended Complaint.

              100.    Paragraph “100” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Inspector Obe were dismissed by

the Court on or about June 25, 2018.

              101.    Paragraph “101” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Inspector Obe were dismissed by

the Court on or about June 25, 2018.



                                               10
       Case 1:15-cv-05871-KPF Document 159 Filed 12/05/19 Page 11 of 24



              102.    Paragraph “102” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Inspector Obe were dismissed by

the Court on or about June 25, 2018.

              103.    Paragraph “103” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Inspector Obe were dismissed by

the Court on or about June 25, 2018.

              104.    Paragraph “104” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Inspector Obe were dismissed by

the Court on or about June 25, 2018.

              105.    Paragraph “105” of the Amended Complaint, and its subsections “a”

through “e,” do not contain an averment of fact to which a response is required since the claims

against Inspector Obe were dismissed by the Court on or about June 25, 2018.

              106.    Paragraph “106” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Inspector Obe were dismissed by

the Court on or about June 25, 2018.

              107.    Paragraph “107” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Inspector Obe were dismissed by

the Court on or about June 25, 2018.

              108.    Paragraph “108” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Inspector Obe were dismissed by

the Court on or about June 25, 2018.




                                               11
       Case 1:15-cv-05871-KPF Document 159 Filed 12/05/19 Page 12 of 24



              109.    Paragraph “109” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Inspector Obe were dismissed by

the Court on or about June 25, 2018.

              110.    Paragraph “110” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Brooks were dismissed by the

Court on or about June 25, 2018.

              111.    Paragraph “111” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Brooks were dismissed by the

Court on or about June 25, 2018.

              112.    Paragraph “112” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Brooks were dismissed by the

Court on or about June 25, 2018.

              113.    Paragraph “113” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Brooks were dismissed by the

Court on or about June 25, 2018.

              114.    Paragraph “114” of the Amended Complaint, and its subsections “a”

through “c,” do not contain an averment of fact to which a response is required since the claims

against Ms. Brooks were dismissed by the Court on or about June 25, 2018.

              115.    Paragraph “115” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Brooks were dismissed by the

Court on or about June 25, 2018.




                                               12
       Case 1:15-cv-05871-KPF Document 159 Filed 12/05/19 Page 13 of 24



              116.    Paragraph “116” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Brooks were dismissed by the

Court on or about June 25, 2018.

              117.    Paragraph “117” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Brooks were dismissed by the

Court on or about June 25, 2018.

              118.    Paragraph “118” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Brooks were dismissed by the

Court on or about June 25, 2018.

              119.    Paragraph “119” of the Amended Complaint, and its subsections “a”

through “e,” do not contain an averment of fact to which a response is required since the claims

against Ms. Brooks were dismissed by the Court on or about June 25, 2018.

              120.    Paragraph “120” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Brooks were dismissed by the

Court on or about June 25, 2018.

              121.    Paragraph “121” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Brooks were dismissed by the

Court on or about June 25, 2018.

              122.    Paragraph “122” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Brooks were dismissed by the

Court on or about June 25, 2018.




                                               13
       Case 1:15-cv-05871-KPF Document 159 Filed 12/05/19 Page 14 of 24



              123.    Paragraph “123” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Brooks were dismissed by the

Court on or about June 25, 2018.

              124.    Paragraph “124” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Brooks were dismissed by the

Court on or about June 25, 2018.

              125.    Paragraph “125” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Pierre-Louis were dismissed

by the Court on or about June 25, 2018.

              126.    Paragraph “126” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Pierre-Louis were dismissed

by the Court on or about June 25, 2018.

              127.    Paragraph “127” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Pierre-Louis were dismissed

by the Court on or about June 25, 2018.

              128.    Paragraph “128” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Pierre-Louis were dismissed

by the Court on or about June 25, 2018.

              129.    Paragraph “129” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Pierre-Louis were dismissed

by the Court on or about June 25, 2018.




                                               14
       Case 1:15-cv-05871-KPF Document 159 Filed 12/05/19 Page 15 of 24



              130.    Paragraph “130” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Pierre-Louis were dismissed

by the Court on or about June 25, 2018.

              131.    Paragraph “131” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Pierre-Louis were dismissed

by the Court on or about June 25, 2018.

              132.    Paragraph “132” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Pierre-Louis were dismissed

by the Court on or about June 25, 2018.

              133.    Paragraph “133” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Pierre-Louis were dismissed

by the Court on or about June 25, 2018.

              134.    Paragraph “134” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Pierre-Louis were dismissed

by the Court on or about June 25, 2018.

              135.    Paragraph “135” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Pierre-Louis were dismissed

by the Court on or about June 25, 2018.

              136.    Paragraph “136” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Pierre-Louis were dismissed

by the Court on or about June 25, 2018.




                                               15
       Case 1:15-cv-05871-KPF Document 159 Filed 12/05/19 Page 16 of 24



              137.    Paragraph “137” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Pierre-Louis were dismissed

by the Court on or about June 25, 2018.

              138.    Paragraph “138” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Pierre-Louis were dismissed

by the Court on or about June 25, 2018.

              139.    Paragraph “139” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Pierre-Louis were dismissed

by the Court on or about June 25, 2018.

              140.    Paragraph “140” of the Amended Complaint does not contain an averment

of fact to which a response is required since the claims against Ms. Pierre-Louis were dismissed

by the Court on or about June 25, 2018.

              141.    Paragraph “141” of the Amended Complaint does not contain an averment

of fact to which a response is required since any claims pertaining to the use of Twitter were

dismissed by the Court on or about June 25, 2018.

              142.    Paragraph “142” of the Amended Complaint does not contain an averment

of fact to which a response is required since any claims pertaining to the use of Twitter were

dismissed by the Court on or about June 25, 2018.

              143.    Paragraph “143” of the Amended Complaint does not contain an averment

of fact to which a response is required since any claims pertaining to the use of Twitter were

dismissed by the Court on or about June 25, 2018.




                                               16
       Case 1:15-cv-05871-KPF Document 159 Filed 12/05/19 Page 17 of 24



              144.   Paragraph “144” of the Amended Complaint does not contain an averment

of fact to which a response is required since any claims pertaining to the use of Twitter were

dismissed by the Court on or about June 25, 2018.

              145.   Paragraph “145” of the Amended Complaint does not contain an averment

of fact to which a response is required since any claims pertaining to the use of Twitter were

dismissed by the Court on or about June 25, 2018.

              146.   Paragraph “146” of the Amended Complaint does not contain an averment

of fact to which a response is required since any claims pertaining to the use of Twitter were

dismissed by the Court on or about June 25, 2018.

              147.   Paragraph “147” of the Amended Complaint does not contain an averment

of fact to which a response is required since any claims pertaining to the use of Twitter were

dismissed by the Court on or about June 25, 2018.

              148.   Paragraph “148” of the Amended Complaint does not contain an averment

of fact to which a response is required since any claims pertaining to the use of Twitter were

dismissed by the Court on or about June 25, 2018.

              149.   Paragraph “149” of the Amended Complaint does not contain an averment

of fact to which a response is required since any claims pertaining to the use of Twitter were

dismissed by the Court on or about June 25, 2018.

              150.   Deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph “150” of the Amended Complaint.

              151.   Deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph “151” of the Amended Complaint.




                                              17
       Case 1:15-cv-05871-KPF Document 159 Filed 12/05/19 Page 18 of 24



              152.   Deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph “152” of the Amended Complaint.

              153.   Deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph “153” of the Amended Complaint.

              154.   Deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph “154” of the Amended Complaint.

              155.   Deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph “155” of the Amended Complaint.

              156.   Deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph “156” of the Amended Complaint.

              157.   Deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph “157” of the Amended Complaint.

              158.   Deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph “158” of the Amended Complaint.

              159.   Deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph “159” of the Amended Complaint.

              160.   Deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph “160” of the Amended Complaint.

              161.   Deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph “161” of the Amended Complaint.

              162.   Deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph “162” of the Amended Complaint.




                                              18
       Case 1:15-cv-05871-KPF Document 159 Filed 12/05/19 Page 19 of 24



               163.    Deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph “163” of the Amended Complaint.

               164.    Deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph “164” of the Amended Complaint.

               165.    Deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph “165” of the Amended Complaint.

               166.    Deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph “166” of the Amended Complaint.

               167.    Deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph “167” of the Amended Complaint.

               168.    Deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph “168” of the Amended Complaint.

               169.    Deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph “169” of the Amended Complaint.

               170.    Paragraph “170” of the Amended Complaint does not contain an averment

of fact to which a response is required since plaintiff’s claims pertaining to the purported January

24, 2017 incident were dismissed by the Court on or about June 25, 2018.

               171.    Paragraph “171” of the Amended Complaint does not contain an averment

of fact to which a response is required since plaintiff’s claims pertaining to the purported January

24, 2017 incident were dismissed by the Court on or about June 25, 2018.

               172.    Paragraph “172” of the Amended Complaint does not contain an averment

of fact to which a response is required since plaintiff’s claims pertaining to the purported January

24, 2017 incident were dismissed by the Court on or about June 25, 2018.



                                                 19
       Case 1:15-cv-05871-KPF Document 159 Filed 12/05/19 Page 20 of 24



               173.    Paragraph “173” of the Amended Complaint does not contain an averment

of fact to which a response is required since plaintiff’s claims pertaining to the purported January

24, 2017 incident were dismissed by the Court on or about June 25, 2018.

               174.    Paragraph “174” of the Amended Complaint does not contain an averment

of fact to which a response is required since plaintiff’s claims pertaining to the purported January

24, 2017 incident were dismissed by the Court on or about June 25, 2018.

               175.    Paragraph “175” of the Amended Complaint does not contain an averment

of fact to which a response is required since plaintiff’s claims pertaining to the purported January

24, 2017 incident were dismissed by the Court on or about June 25, 2018.

               176.    Paragraph “176” of the Amended Complaint does not contain an averment

of fact to which a response is required since plaintiff’s claims pertaining to the purported January

24, 2017 incident were dismissed by the Court on or about June 25, 2018.

               177.    Paragraph “177” of the Amended Complaint does not contain an averment

of fact to which a response is required since plaintiff’s claims pertaining to the purported January

24, 2017 incident were dismissed by the Court on or about June 25, 2018.

               178.    Paragraph “178” of the Amended Complaint does not contain an averment

of fact to which a response is required since plaintiff’s claims pertaining to the purported January

24, 2017 incident were dismissed by the Court on or about June 25, 2018.

               179.    Paragraph “179” of the Amended Complaint does not contain an averment

of fact to which a response is required since plaintiff’s claims pertaining to the purported January

24, 2017 incident were dismissed by the Court on or about June 25, 2018.




                                                 20
       Case 1:15-cv-05871-KPF Document 159 Filed 12/05/19 Page 21 of 24



               180.     Paragraph “180” of the Amended Complaint does not contain an averment

of fact to which a response is required since plaintiff’s claims pertaining to the purported January

24, 2017 incident were dismissed by the Court on or about June 25, 2018.

               181.     Paragraph “181” of the Amended Complaint does not contain an averment

of fact to which a response is required since plaintiff’s claims pertaining to the purported January

24, 2017 incident were dismissed by the Court on or about June 25, 2018.

               182.     Paragraph “182” of the Amended Complaint, and its subsections “a”

through “d,” do not contain an averment of fact to which a response is required since plaintiff’s

claims pertaining to the purported January 24, 2017 incident were dismissed by the Court on or

about June 25, 2018.

               183.     Deny the allegations in paragraph “183” of the Amended Complaint.

               184.     Deny knowledge or information sufficient to form a belief as to the truth

of the allegations in paragraph “184” of the Amended Complaint, and its subsections “a” through

“c.”

               185.     Deny the allegations in paragraph “185” of the Amended Complaint.

               186.     The claims set forth in paragraph “186” of the Amended Complaint were

dismissed by the Court on or about June 25, 2018.

               187.     Paragraph “187” of the Amended Complaint contains legal conclusions to

which no response is required; however, to the extent that a response is required, defendants

deny the allegations.

               188.     Paragraph “188” of the Amended Complaint contains legal conclusions to

which no response is required; however, to the extent that a response is required, defendants

deny the allegations.



                                                 21
       Case 1:15-cv-05871-KPF Document 159 Filed 12/05/19 Page 22 of 24



               189.    Paragraph “189” of the Amended Complaint contains legal conclusions to

which no response is required.

               190.    The claims set forth in paragraph “190” of the Amended Complaint were

dismissed by the Court on or about June 25, 2018.

                              FIRST AFFIRMATIVE DEFENSE

               191.    The Fifth Amended Complaint fails to state a claim upon which relief can

be granted.

                              SECOND AFFIRMATIVE DEFENSE:

               192.    Defendants have not violated any rights, privileges, or immunities under

the Constitution or laws of the United States or the State of New York or any political

subdivision thereof.



                             THIRD AFFIRMATIVE DEFENSE:

               193.    Punitive damages cannot be assessed against defendants City of New York

or the individually named defendants in their official capacities.

                           FOURTH AFFIRMATIVE DEFENSE:

               194.    The individually named defendants have not violated any clearly

established constitutional or statutory right of which a reasonable person would have known and,

therefore, are protected by qualified immunity.

                            FIFTH AFFIRMATIVE DEFENSE:

               195.    There was probable cause for the criminal prosecution of plaintiff

pertaining to her October 13, 2010 arrest.

                           SIXTH AFFIRMATIVE DEFENSE:



                                                  22
        Case 1:15-cv-05871-KPF Document 159 Filed 12/05/19 Page 23 of 24



               196.   The 2010 criminal prosecution of plaintiff was not terminated in her favor.

                           SEVENTH AFFIRMATIVE DEFENSE:

               197.   There was probable cause for plaintiff’s arrest and/or detention on or

about July 2, 2015.

                         EIGHTH AFFIRMATIVE DEFENSE:

               198.   Any injury alleged to have been sustained resulted from plaintiff’s own

culpable or negligent conduct, or the culpable or negligent conduct of third parties, and was not

the proximate result of any act of defendant City or the individually named defendants.

                         NINTH AFFIRMATIVE DEFENSE:

               199.   At all times relevant to the acts alleged in the Amended Complaint, the

individually named defendants acted reasonably in the proper and lawful exercise of their

discretion.



                      TENTH AFFIRMATIVE DEFENSE:

               200.   To the extent that plaintiff alleges claims under New York State law, such

claims may be barred, in whole or in part, because of plaintiff’s failure to comply with New

York General Municipal Law §§ 50(e), et seq.

                      ELEVENTH AFFIRMATIVE DEFENSE:

               201.   At all times relevant to the acts alleged in the complaint, the duties and

functions of the municipal defendant’s officials entailed the reasonable exercise of proper and

lawful discretion. Therefore, defendant City is entitled to governmental immunity from liability.




                                               23
         Case 1:15-cv-05871-KPF Document 159 Filed 12/05/19 Page 24 of 24



         WHEREFORE, defendants City of New York, Detective Linda Simmons, Officer John

Staines, Officer Iselaine Guichardo–Hermenegildo Cruz, and Lieutenant Nicholas Corrado

request judgment dismissing the Fifth Amended Complaint in its entirety, together with the costs

and disbursements of this action, and such other and further relief as the Court may deem just

and proper.

Dated:         New York, New York
               December 5, 2019
                                            JAMES E. JOHNSON
                                            Corporation Counsel of the
                                              City of New York
                                            Attorney for Defendants City, Simmons, Staines,
                                            Cruz, and Corrado

                                    By:     Laura Iheanachor /s/
                                            Laura Iheanachor
                                            Assistant Corporation Counsel
                                            Special Federal Litigation Division
                                            New York City Law Department
                                            100 Church Street
                                            New York, New York 10007
                                            (212) 356-2368

cc:      VIA ECF – All Counsels of Record




                                               24
